Citation Nr: 1141161	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  11-00 051A	)	DATE
	)
	)


THE ISSUE

Whether a motion has been received to revise a December 4, 2008, decision of the Board of Veterans' Appeals on the basis of clear and unmistakable error (CUE) under the provisions of 38 U.S.C. § 7111.



REPRESENTATION

Moving party represented by:  Richard A. Rhea, Esq.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel






INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of an April 1995 rating decision by the Department Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied service connection for a lumbar spine disability.  After numerous appeals, service connection was eventually granted effective from February 14, 1994.

On December 4, 2008, the Board issued a decision that assigned an earlier effective date of December 8, 1989 for service connection for the low back disability.  

The Motion filed by the Veteran's representative in August 2010 asserts CUE in an unappealed RO rating decision issued December 16, 1970.  That issue has not been adjudicated by the AOJ, it was not subsumed by the Board's December 2008 decision and; therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran has not alleged any specific error of law or fact in the Board's decision issued on December 4, 2008.


CONCLUSION OF LAW

A motion has not been raised to revise the December 4, 2008, decision of the Board of Veterans' Appeals on the basis of CUE.  38 U.S.C.A. § 7111 (2002); 38 C.F.R. § 20.1401 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the Introduction, the Board issued a decision on December 4, 2008, that assigned an earlier effective date of December 8, 1989, for service connection for the Veteran's service-connected low back disability.  The Board's decision noted service connection had been originally denied by an unappealed RO rating decision issued on December 16, 1970.  The Board determined the Veteran had filed an unadjudicated request to reopen his claim for service connection on December 8, 1989, and accordingly assigned an earlier effective date of service connection from that date.

Careful review of the file does not show the Veteran alleged any CUE in the December 1970 rating decision prior to the Board's December 2008 decision.  The Board's decision accordingly did not address the question of CUE.

In August 2010 the Veteran's representative filed a letter to the RO entitled Motion for Revision Based on Clear and Unmistakable Error.  The letter asserted CUE in the RO rating decision of December 1970, but made no assertion of any error of law or fact in the Board's decision of December 2008.  Thus, the Veteran's Motion clearly asserts CUE in a decision by the RO, under the provisions of 38 C.F.R. §§ 3.105 and 3.105.

Review of the file shows the RO mischaracterized the Motion as a CUE claim under 38 U.S.C.A. § 7111 and 38 C.F.R. § 20.1401 and forwarded the claim to the Board for action.  The Board thereupon sent a letter to the Veteran and his representative advising them that the Board can act on the Motion after 120 days had passed from the date of the Board's decision, unless appealed to a court of competent jurisdiction.  Neither the Veteran nor his representative has responded, the requisite 120 days have passed since the Board's decision was issued, and there is no indication the Board's decision was appealed to a competent court.  The Board will accordingly proceed with consideration of the Motion. 

CUE is a very specific and rare kind of "error."  It is the kind of error in law or fact that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso factor clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en banc).

The Veterans Claims Assistance Act (VCAA) is not applicable when the issue is CUE.  38 U.S.C.A. § 20.1411(c) and (d) (2011).  The "benefit of the doubt rule" is also not applicable.  38 C.F.R. § 20.1411(a) and (b) (2011). 

CUE is fundamentally different from any other kind of action in the VA adjudicatory process, in that a litigant who alleges CUE is not pursuing a claim for benefits but rather is collaterally attacking a final decision; while CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits.  Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc).  

Each specific theory underlying an attack on a final decision would necessarily constitute a separate claim.  Andre v. West, 14 Vet. App. 7, 10 (2000).  However, on review, the Veteran through his representative has not alleged any specific errors of law or fact in the Board's decision of December 8, 2008.  Because there are no cited errors the Board can consider, the Board concludes that a Motion for CUE in a previous Board decision has not been raised.  The matter currently before the Board is dismissed.  




      (CONTINUED ON NEXT PAGE)

ORDER

The Board having determined that a Motion to Revise a December 4, 2008, decision of the Board on the basis of CUE has not been raised, the appeal is dismissed.

 

                       ____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



